George, C. J.,
delivered the opinion of the court.
The plaintiff in error filed his petition in the Circuit Court for a certiorari to bring up the record of the proceedings of an inquest assessing damages for the appropriation of his land to the construction of a levee on the Mississippi River. The petition charges that the jury made their assessment on improper principles, but that this is not ascertainable from the form in which the verdict was drawn up ; and the prayer is that the writ be granted, in order that the verdict may be amended so as to show the true ground upon which it is based, so that the petitioner may bring an action for the damages he sustained upon other and distinct grounds from those embraced in the verdict.
The demurrer to the petition was properly sustained. The writ of certiorari brings up the record of the proceeding sought to be reviewed, and enables the court into which it is returned to inspect the record, and determine from that alone, whether there is any just ground to disturb the proceeding sought to be reviewed. It was formerly held that the reviewing court could decide alone, as to whether the inferior tribunal had acted with regularity and within its jurisdiction. 2 Wait’s Actions and Defences, p. 189, § 5. But a more liberal doctrine has prevailed in some States in later years, allowing the reviewing court to decide upon questions arising from the evidence appearing in the record. Milwaukee Iron Co. v. Schubel, 29 Wis. 444; People v. Smith, 45 *167N. Y. 772; People v. Board of Assessors, 39 N. Y. 81; People v. Assessors of Albany, 40 N. Y. 154. But we are not aware that any court has gone further than this, except the Supreme Court of Delaware, which has held that evidence might be introduced outside the record, to show the nature of the cause of action or defence. Cullen v. Lowery, 2 Harr. 459; s. c. 2 Harr. 292.
In this case, however, it is insisted that a certiorari will not lie to revise the proceedings of the inquest, because the statute under which they took place declares that the verdict shall be final. We do not regard this provision as prohibiting a certiorari, but only as preventing a reinvestigation of the facts upon a return of the writ. This view was sustained in England under a similar provision. 2 Chitty Pr. 219, citing Rex v. Jukes, 8 T. R. 536, 544; Rex v. Cashiobury, 3 Dowl. & Ry. 35. This writ is a highly beneficent and important remedy, and it should be allowed in all cases like this, when summary proceedings for the condemnation of property of great value are authorized by the statute, and no other available remedy to review them is permitted. The powers granted to the jury of inquest are very extraordinary, and may be exercised as against a non-resident of the county, without other notice than assembling on the land to be condemned. All questions of law and fact are submitted to the sole judgment of the jury, without any provision to insure a correct result other than their unaided judgment. The only protection that the land-owner has is in confining the jury and all the officers charged with any duty in respect to the inquest strictly within the limits of the power conferred, and to an exact observance of all the provisions of the statute under which they act. As there is no means given in the statute by which a non-observance of its requirements can be excepted to, and made a part of the record, it is essential that the record itself should show affirmatively that the statute was strictly complied with.
We cannot now look into the record of the proceedings, though a copy of it was filed with the petition. That can be done only when the record is returned with the writ. So we are unable to decide upon the questions presented by it, *168and discussed in the brief filed for the plaintiff in error. As the sole object of the petition was to have the verdict amended, which cannot be done, we affirm the judgment. The petitioner may proceed again in the regular way, and on the return of the certiorari, may have the proceedings fully reviewed. If they are found correct, the proceedings of the inquest will be affirmed; otherwise, they will be quashed, these being the only judgments which the revising court can pronounce. Judgment affirmed.